Title: To Thomas Jefferson from Seth Harding, 13 January 1806
From: Harding, Seth
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York 13th Jany. 1806
                        
                        I have taken the liberty to request the favor of Colonel Mosely a representative in Congress to shew you a
                            Petition which is to be presented to Congress. having there stated my case pretty fully I will not trouble you with many
                            additional observations—If necessary Colo. Moseley will explain my situation as it respects the injury I received in the
                            action on board the Alliance more fully—
                        It may be asked why I have delayed Petitioning so long. My reply is that my complaint was of such a nature
                            that I did not feel inclined to make it public, unless necessity required it—
                  I have until lately made out to support my
                            family comfortably, but through misfortunes I am now at a very advanced age embarrassed in my circumstances—I am
                            therefore compelled to ask what I presume the President of the United States will believe I have just grounds to do—If I
                            am right in my conjecture. permit me to solicit the favor of you to give the Petition that countenance and recommendation—that you conceive it merits.—Should I be thus favored, I shall feel confident of success, and entertain sentiments of
                            lasting gratitude. 
                  I have the honor to remain, with the greatest deference and respect Sir, Your obedient Servant
                        
                            Seth Harding
                            
                        
                    